                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


WATERMARK SENIOR LIVING
RETIMREMENT COMMUNITIES, INC.,

               Plaintiff,                                   Case No. 17-11886
                                                            Hon. Mark A. Goldsmith
vs.


MORRISON MANAGEMENT
SPECIALISTS, INC.,

            Defendant.
______________________________________/

                          OPINION & ORDER
      DENYING DEFENDANT MORRISON’S MOTION FOR JUDGMENT ON THE
                         PLEADINGS (Dkt. 28)

       This matter is before the Court on Defendant Morrison Management Specialists, Inc.’s

motion for judgment on the pleadings (Dkt. 28). Plaintiff Watermark Senior Living Retirement

Communities, Inc., brings this breach of contract action against Morrison for allegedly failing to

exercise ordinary care in executing its obligations to manage the kitchen at one of Watermark’s

retirement communities, resulting in the death of one of its residents. Briefing on the motion is

complete. Because oral argument will not aid the Court’s decisional process, the motion will be

decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2). For the following reasons,

the Court denies Morrison’s motion.

                                    I.     BACKGROUND

       This action arises from the tragic death of Willie Mae Henderson. Henderson resided at

Watermark’s assisted-living community, The Fountains of Franklin.           In 2012, Henderson

wandered from her room in the memory care unit to the facility’s kitchen, opened a cabinet door


                                                1
under a sink that contained toxic dishwashing detergent, and drank the toxic detergent, which

resulted in her death. Compl. ¶¶ 5-7. At that time, Morrison was under contract to provide dietary

services at the facility, which included managing and securing the kitchen facility. Id. ¶ 8;

Agreement, Ex A. to Mot., at 1 (Dkt. 28-1).1 According to Watermark, two Morrison employees

were the last individuals to have access to the cabinet door immediately prior to the incident.

Compl. ¶ 11.

       Henderson’s estate sued Watermark in state court, alleging that Watermark was negligent

for leaving the cabinet door unlocked. Compl. ¶¶ 4-6. Watermark did not implead Morrison in

the state court action. Instead, it defended the action alone. Countercl. ¶ 4 (Dkt. 25). The jury

found against Watermark and awarded Henderson’s estate $5.08 million. Id. ¶ 5. Rather than

appeal the judgment, Watermark settled with Henderson’s estate for $3.65 million. Id. ¶ 6.2

Morrison’s counsel attended the settlement mediation.         Compl. ¶ 16. A few months later,

Watermark filed the present action against Morrison alleging claims of contractual indemnification

and breach of contract seeking to recover the $3.65 million plus all associated expenses. Countercl.

¶ 8; Compl. at 5.

       Morrison filed a motion to dismiss this case, arguing that collateral estoppel barred the

action (Dkt. 3).    Judge O’Meara agreed with Morrison and granted the motion (Dkt. 17).

Watermark appealed. The Sixth Circuit found that the indemnification claim was precluded,

because it depended on Watermark showing that the damages it sought were not the result of its



1
 The original agreement was between Morrison and Sunrise IV Franklin SL, LLC, Watermark’s
predecessor in interest. Resp. at 2.
2
  The counterclaim alleges that the case settled for $3.45 million, which is inconsistent with the
complaint’s allegation that the state case settled for $3.65 million. Because the actual amount is
not relevant to the resolution of the present motion, the Court will refer to the $3.65 million amount
for consistency.
                                                  2
own negligence – a proposition it could not establish, as the state court jury had found to the

contrary. Watermark Senior Living Ret. Communities, Inc. v. Morrison Mgmt. Specialists, Inc.,

905 F.3d 421, 430 (6th Cir. 2018). However, the Sixth Circuit held that the same preclusive effect

did not apply to the breach of contract claim, because Watermark’s negligence is not a defense to

such an action. Id. at 431. The Sixth Circuit remanded the breach of contract claim and the matter

was reassigned to the undersigned after Judge O’Meara’s retirement. Morrison answered the

complaint and filed a counterclaim for contractual indemnification (Dkt. 25). The present motion

for judgment on the pleadings seeks dismissal of the breach of contract claim and a judgment for

Morrison for its expenses and attorney fees in defending against the breach claim.

                             II.     STANDARD OF DECISION

       Morrison moved under Federal Rule of Civil Procedure 12(c) for judgment on the

pleadings. Any party may move for the entry of a judgment after the pleadings are closed, but

early enough not to delay trial. Fed. R. Civ. P. 12(c). Courts apply the same analysis to motions

for a judgment on the pleadings under Rule 12(c) as is applied to applications for dismissal under

Rule 12(b)(6). Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir.

2010). “For purposes of a motion for judgment on the pleadings, all well-pleaded material

allegations of the pleadings of the opposing party must be taken as true, and the motion may be

granted only if the moving party is nevertheless clearly entitled to judgment.” JPMorgan Chase

Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007). However, a court need not accept as

true legal conclusions or unwarranted factual inferences. Id. at 581-582.

       When evaluating a motion for a judgment on the pleadings, a court considers the complaint,

the answer, and any written instrument attached as exhibits. Fed. R. Civ. P. 12(c). A court may

also consider any undisputed facts. See Mills v. Barnard, 869 F.3d 473, 486 (6th Cir. 2017) (citing



                                                3
Stafford v. Jewelers Mut. Ins. Co., 554 F. App’x 360, 369-370 (6th Cir. 2014) (taking judicial

notice of undisputed facts in documents considered by district court on ruling on Rule 12(c)

motion)).

                                        III.    ANALYSIS

       Morrison makes three arguments in support of its motion for judgment on the pleadings.

First, it argues that Watermark sat on its rights for more than four years and, therefore, laches bars

any recovery in this case. Second, it argues that Watermark fails to state a breach of contract claim

because the damages it seeks do not naturally arise from a contract breach. Finally, Morrison

argues that the Sixth Circuit has already found that Watermark was responsible for Henderson’s

death, which triggers Morrison’s contractual right to indemnification. The Court will take each

argument in turn.

   A. Laches

       Morrison argues that the doctrine of laches bars Watermark’s breach of contract claim,

because Watermark delayed bringing this action for more than four years. Mot. at 7. Laches is an

affirmative defense that bars an action where there is an unexcused or unexplained delay in

commencing the action resulting in prejudice to an opposing party. Pub. Health Dep’t v. Rivergate

Manor, 550 N.W.2d 515, 520 (Mich. 1996). Although the passage of time is important, “laches is

not triggered by the passage of time alone.” Knight v. Northpointe Bank, 832 N.W.2d 439, 442

(Mich. Ct. App. 2013) (citation omitted). “It is the prejudice occasioned by the delay that justifies

the application of laches.” Id. Generally, “‘[w]here the situation of neither party has changed

materially, and the delay of one has not put the other in a worse condition, the defense of laches

cannot . . . be recognized.’” Kuhn v. Sec’y of State, 579 N.W.2d 101, 108 (Mich. Ct. App. 1998)

(quoting Lothian v. City of Detroit, 324 N.W.2d 9, 14 (Mich. 1982)).



                                                  4
       There is an interplay between laches and the statute of limitations. Innovation Ventures,

LLC v. Custom Nutrition Labs., LLC, 912 F.3d 316, 343 (6th Cir. 2018). Under Michigan law, a

claim filed within the statute of limitation gives rise to a rebuttable presumption that any delay in

the filing of the complaint was reasonable. Id. When the presumption is rebutted, however, laches

may bar a claim even where the applicable statute of limitations has not expired. Tenneco Inc. v.

Amerisure Mut. Ins. Co., 761 N.W.2d 846, 864 (Mich. Ct. App. 2008).

       Here, Watermark filed its breach of contract claim against Morrison within the statute of

limitations. Nonetheless, Morrison argues that laches should bar the claim because it is prejudiced

by Watermark’s decision to not implead it in the state case. Mot. at 10. It argues that the state

jury could have allocated liability between Watermark and Morrison, but that opportunity is now

lost. Id. Morrison makes much of the fact that Watermark made a calculated decision not to

implead Watermark. Id. at 10-11. But Watermark may not have been the only party to make a

calculated decision. In Michigan, a non-party can intervene in an action to protect its interests in

the outcome of the case. See Mich. Ct. R. 2.209. Why Morrison did not or could not intervene is

not clear from the pleadings.

       Although Morrison’s position may have materially changed because it may be subject to a

multi-million-dollar exposure, its position may have improved in that the extent of its exposure

may have been reduced by virtue of the settlement. In other words, Watermark’s decision to delay

suing Morrison may not have put Morrison in a worse position. However, the Court cannot make

such a determination without some development of the record. Therefore, Morrison’s motion with

respect to laches is denied without prejudice.




                                                 5
   B. Failure to State a Claim as to Damages

       Morrison makes two arguments in support of its argument that Watermark has failed to

state a claim for breach of contract. First, it argues that the damages Watermark seeks, the $3.65

million settlement, are not available under Michigan law. Second, it argues that the settlement is

not the type of damages that naturally arise from a contract breach. Mot. at 11. Watermark appears

to argue that Michigan law does allow it to recover the settlement amount and expenses from

Morrison and that such damages flow from the alleged breach. Resp. at 13-19. Watermark has

the better part of the argument.

       In Michigan, contract damages are limited to those damages “that arise naturally from the

breach or those that were in the contemplation of the parties at the time the contract was made.”

Kewin v. Mass. Mut. Life Ins. Co., 295 N.W.2d 50, 53 (Mich. 1980). For a commercial contract,

that generally means that damages are limited to the monetary value of the contract had the

breaching party fully performed under it. Id. But there are exceptions.

       For example, consequential damages are sometimes available and “may include litigation

or settlement costs from prior litigation with a third-party where those costs were occasioned by a

breach of contract.” Lansing Pavilion, L.L.C. v. Eastwood, L.L.C., No. 265970, 2006 WL

2271348, at *1 (Mich. Ct. App. Aug. 8, 2006). “‘The party in breach is liable for the amount of

any judgment against the injured party together with his reasonable expenditures in the litigation,

if the party in breach had reason to foresee such expenditures as the probable result of his breach

at the time he made the contract.’” Id. (quoting Restatement (Second) of Contracts § 351 (1981));

see also Madison Cnty. Const. Co., Inc. v. State, 31 N.Y.S. 2d 883, 884-885 (Ct. Cl. 1941) (“The

theory of such cases seems to be that the defendant must be deemed to have contemplated that the

breach of his contract with the plaintiff might subject the latter to damages in an action by a third



                                                 6
party, and, therefore, he is deemed in law to have impliedly agreed to become responsible therefor;

or at least that such damages must be deemed to have been within his contemplation as naturally

flowing from his own breach of contract.”).

       Morrison’s first argument misses the mark. As noted above, Michigan courts allow the

recovery of expenses, including settlements, from prior actions as damages in a subsequent breach

of contract action. Morrison attempts to rely on a case that found otherwise, but such reliance is

misplaced. Mot. at 12-13 (citing Ameriwood Indus. Int’l Corp. v. Arthur Andersen & Co., 961 F.

Supp. 1078 (W.D. Mich. 1997)). In Ameriwood, the court granted summary judgment against a

party asserting a breach of contract claim seeking settlement costs from a prior action because

nothing in the record suggested that the parties contemplated any consequential damages.

Ameriwood, 961 F. Supp. at 1087-1088 (citing Kewin, 295 N.W.2d at 53). But Ameriwood was

decided on a motion for summary judgment based on a developed record. Ameriwood is not

persuasive at this early stage of litigation before discovery has commenced and has no bearing on

what recovery is potentially available under Michigan law.

       Morrison’s second argument that the settlement does not naturally arise from a contract

breach is also unpersuasive. Morrison cites Restatement (Second) of Contracts § 351 (1981) for

the proposition that “[l]oss may be foreseeable as a probable result of a breach because it follows

from the breach . . . in the ordinary course of events. . . .”   As noted above, this section also

addresses when the recovery of litigation expenses, including settlements, by the party in breach

are foreseeable. It offers the following example:

        A contracts to supply B with machinery for unloading cargo. A, in breach of
       contract, furnishes defective machinery, and C, an employee of B, is injured. C
       sues B and gets a judgment, which B pays. The amount of the judgment and B’s
       reasonable expenditures in defending the action were foreseeable by A at the time
       the contract was made as a probable result of the breach.



                                                 7
Illustration 10 to Restatement (Second) of Contracts § 351 (1981).

       Morrison argues that the sequence of events that led to Watermark settling a $5.08 million

judgment was not foreseeable when its contract with Watermark was made. But Morrison focuses

too narrowly on how the specific events giving rise to this case unfolded, instead of the bigger

picture that when a party does not take ordinary care to fulfil its contractual duties through

negligence, for example, dire consequences are foreseeable.

       Here, Watermark contracted with Morrison to provide food and kitchen services to a

retirement community. Watermark alleges that Morrison breached the contract by not using

ordinary care in complying with its contractual obligations to maintain the kitchen in a reasonably

safe manner. Specifically, Morrison employees allegedly did not properly secure toxic chemicals.

The mishandling of the toxic chemicals allowed Henderson to access and ingest the toxic

chemicals resulting in her death. Henderson’s estate sued Watermark in state court and the case

eventually resulted in a settlement. Like a lawsuit arising from the delivery of defective machine

parts, a lawsuit arising from the mishandling of toxic chemicals is foreseeable in the ordinary

course of events.

       Accordingly, a lawsuit resulting in a settlement was foreseeable at the time the parties

entered into their agreement and the type of damages that naturally arise from a contract breach.

Accordingly, the Court cannot say that as a matter of law that Morrison is clearly entitled to

judgment based on the pleadings.

   C. Indemnity and Attorney Fees

       Finally, Morrison argues that the Sixth Circuit’s ruling regarding Watermark’s liability

triggers Watermark’s obligation to contractually indemnify Morrison. Mot. at 15. Morrison is

mistaken.



                                                8
       The Sixth Circuit explained that Watermark’s contractual-indemnification claim could not

succeed because Morrison has no obligation to indemnify Watermark for its own negligence.

Watermark Senior Living, 905 F.3d at 430. The agreement between the parties provides that

Morrison must indemnify Watermark for damages arising “solely” from Morrison’s conduct.

Agreement, Ex. A to Mot., at Art. 6.3(a). However, because a state court jury found that

Watermark was negligent, the Sixth Circuit ruled that Watermark is estopped from arguing that

Morrison is “solely” responsible. See Watermark Senior Living, 905 F.3d at 430.

       The Sixth Circuit’s ruling does not, however, work in the other direction.                 The

indemnification provision also requires Watermark to indemnify Morrison for any damages arising

“solely” from Watermark’s conduct. Agreement, Ex. A to Mot., at Art. 6.3(b). But neither the

Sixth Circuit nor the state court jury found that Watermark was solely responsible for Henderson’s

death. The state court jury was not asked to determine whether Morrison had any level of

responsibility in the matter. That issue is what is ultimately before this Court and it is not one that

can be resolved on the pleadings.

                                      IV.     CONCLUSION

       Because Morrison is not clearly entitled to judgment, its motion for judgment on the

pleadings (Dkt. 28) is denied.

       SO ORDERED.

Dated: August 28, 2019                                 s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                  9
